UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7141


FURMAN THOMPSON,

                Petitioner - Appellant,

          v.

WARDEN OF MCCORMICK CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

DIRECTOR JON OZMINT,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:10-cv-02103-DCN)


Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Furman Thompson, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Furman Thompson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2006) petition for failure to

properly exhaust his claims in state court.                          The order is not

appealable       unless        a   circuit       justice     or      judge     issues     a

certificate of appealability.                    See 28 U.S.C. § 2253(c)(1)(A)

(2006). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C.    §    2253(c)(2)      (2006).       When      the   district       court   denies

relief    on    the    merits,     a   prisoner     satisfies        this    standard    by

demonstrating         that     reasonable        jurists     would      find   that     the

district       court’s    assessment       of    the    constitutional         claims    is

debatable      or     wrong.       Slack   v.     McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85. In his informal brief, Thompson has failed to address

the district court’s dispositive finding that the claims raised

in his § 2254 petition were not properly exhausted.                            Therefore,

Thompson has forfeited appellate review of the district court’s

ruling.       See 4th Cir. R. 34(b).             Accordingly, we deny Thompson’s

                                             2
motion    for   a   certificate   of     appealability     and    dismiss    the

appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in     the    materials

before    the   court   and   argument     would   not   aid   the     decisional

process.



                                                                        DISMISSED




                                       3